


COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Huff, 2012
    ONCA 86

DATE: 20120207

DOCKET: C52545

Feldman and Watt JJ.A.

and
Dambrot J. (
Ad Hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

John Huff

Appellant

John Kaldas, for the appellant

Alexander Alvaro, for the respondent

Heard and released orally: January 27, 2012

On appeal from the conviction entered on April 26, 2010
    and the sentence imposed on June 11, 2010, by Justice James A. Ramsay of the Superior
    Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

John Huff appeals his conviction of attempted
    murder and the sentence of
imprisonment
for life
    imposed by the trial judge for that conviction.

[2]

On the appeal from conviction, the appellant
    submits that the trial judge erred in four respects:

i.

that he failed to adequately instruct the jury
    on the position of the defence and to marshal the evidence in support of the
    defence position;

ii.

that he failed to achieve a proper balance in
    his instructions as between the positions of the Crown and defence and the
    evidence supportive of each;

iii.

that he left the appellants liability to be
    determined on an alternative basis, aiding or abetting, for which there was no
    evidentiary support and was contrary to the way in which the case had been
    prosecuted and defended, namely, that the appellant was the principal; and

iv.

that
he discharged a
    juror during the course of the trial without conducting a proper inquiry.

[3]

We would not give effect to any of these
    grounds.

[4]

To take first the complaints about the adequacy
    of the trial judges instructions on the position of the defence and his
    references to the supportive evidence.

[5]

This was not a factually intricate or legally
    complex case.

[6]

The Crown contended that the appellant, who had
    been in a relationship with the victim, bore her ill-will because she had ended
    their relationship and had become involved with another. The appellant, with
    this underlying motive, had uttered threats to kill the victim and had
    threatened to use a baseball bat on her shortly before actually doing so. In
    addition, he solicited a false alibi to place himself elsewhere than where the
    attack occurred.

[7]

The defence position was that the appellant was
    elsewhere when the attack on the victim occurred, thus he did not participate
    in it. The appellant also challenged the reliability of the evidence of several
    witnesses whose testimony tended to identify him as the assailant.

[8]

The trial judge discussed with counsel his
    proposed instructions before he delivered them. Trial counsel took no objection
    to the instructions on any basis now advanced as error.

[9]

Adopting a functional approach in our review of
    the instructions, and considering them as a whole, we are satisfied that the
    trial judge adequately put the defence position to the jury. He described the
    essential characteristics of an alibi and included in his instructions on alibi
    a reference to the three familiar steps of
R.
    v. W. (D
.
)
, [1991] 1 S.C.R. 742.
    Thereafter, he briefly summarized the positions of the parties including that
    of the appellant.  In our view, this summary
    was accurate and adequate.

[10]

The trial judge also recounted the salient
    features of the evidence adduced at trial.  As in almost any case, he could have said more, but we do not test the
    adequacy of jury instructions on this basis, else most would fail.  The references here were adequate and
    balanced. The jurors were not left in any state of uncertainty about the value
    and effect of the evidence or its relationship to the defence position.

[11]

Second, we are not persuaded that the trial
    judges decision to leave party liability to the jury on the basis of aiding or
    abetting reflects error.

[12]

To begin, we are satisfied that there was an
    evidentiary foundation, an air of reality supportive of the appellants
    participation as an aider or abettor of his brother, Ron.

[13]

It is fair to say that the case had been
    prosecuted and defended on the basis of the appellant as principal, but defence
    counsel acknowledged that there was evidence supportive of the alternative
    basis of liability, aiding or abetting, left by the trial judge here. Unlike
    some cases, where submission of an alternative basis of liability compromises
    trial fairness, this alternative did not prejudice the appellants principal
    defences at his trial.

[14]

The appellant did not press the final ground of
    appeal against
conviction, that
the trial judge erred
    in discharging a juror without conducting a formal inquiry. We see no error in
    the manner in which the trial judge dealt with this issue.

[15]

The trial judge received a note from a juror
    complaining about some language Crown counsel (not Mr. Alvaro) had used at
    trial. The trial judge told counsel what the note said and asked for their
    submissions about whether the juror should be discharged or permitted to
    remain. There was no suggestion that the views expressed by the juror in the
    note had been communicated to other jurors. The nature and extent of the inquiry
    necessary on juror issues such as this is very fact-specific. We are not
    persuaded that the nature of the inquiry here was inadequate or the decision to
    discharge erroneous.

[16]

We would also not interfere with the sentence of
    life imprisonment imposed by the trial judge.

[17]

This was a brutal and savage attack that
    occurred in the setting of a fractured domestic relationship the appellant
    appears unwilling to put behind him. It consisted of several skull-shattering
    blows inflicted by a baseball bat wielding assailant on an unarmed victim. It
    was calculated and it was callous. It constituted a significant breach of
    trust. The effect on the victim was at once significant and enduring.

[18]

The predominant sentencing principles applied by
    the trial judge were denunciation and deterrence. In this, he was right.

[19]

The appellant has a lengthy criminal record
    including several offences against the person, both actual and threatened,
    together with over a dozen convictions involving noncompliance with court
    orders. He is 43 years old and has no significant gap in his record that began
    more than a quarter century ago.

[20]

In our view, the sentence imposed reflects no
    error in principle, improper emphasis on aggravating or diminished consideration
    of mitigating factors. In a word, this sentence is fit.

[21]

In the result, the appeal from conviction is
    dismissed.  Leave to appeal sentence is
    granted, but the appeal from sentence is dismissed.

K.
    Feldman J.A.

David
    Watt J.A.

M.
Dambrot
J.A. (
ad
    hoc
)


